DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The present Office action is made in response to the amendment filed on 10/28/2020. It is noted that in the amendments applicant has made changes in claims 1 and 7.
Response to Arguments
Applicant’s arguments, see pages 7-11 of Remarks, filed on 10/28/2020, with respect to the rejection(s) of claim(s) 1-2, 5, 7-9 and 12-20 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsai et al. (US 2014/0009843 8th Embodiment, 9th Embodiment) and Shinohara et al. (US 2015/0009578 Example 1 (Table 1)).
Terminal Disclaimer
Examiner withdraws the double patenting rejection in view of the Terminal disclaimer filed and approved on October 15, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 8, 12-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. US 2014/0009843 (Fig. 15, 8th Embodiment (Table 15)).
Regarding claim 1, Tsai teaches a lens module (at least in Fig. 15 and para [0003]: lens module) comprising: 
a first lens (Fig. 15: 810) having positive refractive power (para [0186] and Fig. 15: teaches lens 810 with positive refractive power i.e., 4.48); and a concave image-side surface (para [0186]: “a concave image-side surface 812”); 
a second lens having refractive power (para [0187] and Fig. 15: “The second lens element 820 with negative refractive power”); 
a third lens having positive refractive power (para [0188] and Fig. 15: “The third lens element 830 with positive refractive power”); 
a fourth lens having refractive power (para [0189] and Fig. 15: “The fourth lens element 840 with positive refractive power”); 
a fifth lens having refractive power (para [0190] and Fig. 15: “The fifth lens element 850 with negative refractive power”); 
a sixth lens having refractive power (para [0191] and Fig. 15: “The sixth lens element 860 with positive refractive power”); and 
a seventh lens having negative refractive power (para [0192] and Fig. 15: “The seventh lens element 870 with negative refractive power”), an image-side surface of the seventh lens having one or more inflection points (para [0192] and Fig. 15: “Furthermore, the image-side surface 872 of the seventh lens element 870 comprises at least one inflection point.”), 
wherein the first lens (810), the second lens (820), the third lens (830), the fourth lens (840), the fifth lens (850), the sixth lens (860) and the seventh lens (870) are disposed in a 
wherein the lens module satisfies the following Conditional Expression:  
-2.0<R13/f<1.0
where R13 is a radius of curvature of an object-side surface of the seventh lens, and f is an overall focal length of an optical system including the first to seventh lenses.  
From Table 15:
R13 = -4.091, f = 5.08 mm
R13/f = -4.091/5.08 = -0.805, which satisfied claimed range. 
[AltContent: textbox (f3)][AltContent: textbox (f2)][AltContent: arrow][AltContent: textbox (f1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Object-side surface of lens 7 (R13))][AltContent: arrow][AltContent: textbox (f)][AltContent: rect][AltContent: rect][AltContent: textbox (Concave image side surface of lens 1)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    429
    570
    media_image1.png
    Greyscale

Regarding claim 2, Tsai teaches the lens module of claim 1, wherein the second lens (Fig. 15: 820) has negative refractive power (para [0187]: “The second lens element 820 with negative refractive power” i.e., -11.76).  
Regarding claim 5, Tsai teaches the lens module of claim 1, wherein the fourth lens (Fig. 15: 840) has positive refractive power (para [0189]: “The fourth lens element 840 with positive refractive power” i.e., 279.46).  
Regarding claim 7, Tsai teaches the lens module of claim 1, wherein an object-side surface of the first lens is convex (para [0186]: “The first lens element 810 with positive refractive power has a convex object-side surface 811”).  
Regarding claim 8, Tsai teaches the lens module of claim 1, wherein an object-side surface of the second lens is convex, and an image-side surface of the second lens is concave (para [0187]: “The second lens element 820 with negative refractive power has a convex object-side surface 821 and a concave image-side surface 822”).  
Regarding claim 12, Tsai teaches the lens module of claim 1, wherein an object-side surface of the sixth lens is convex (para [0191]: “The sixth lens element 860 with positive refractive power has a convex object-side surface 861”).  
Regarding claim 13, Tsai teaches the lens module of claim 1, wherein the image-side surface of the seventh lens is concave (para [0192]: “The seventh lens element 870 with negative refractive power has a concave object-side surface 871 and a concave image-side surface 872”).  
Regarding claim 14, Tsai teaches the lens module of claim 1, wherein at least one or more inflection points are formed on at least one of object-side and image-side surfaces of the sixth lens (at least as shown in Fig. 15 the object side surface 861 and image side surface 862 of 
Regarding claim 15, Tsai teaches the lens module of claim 1, wherein at least one or more turning points formed on at least one of object-side and image-side surfaces of the seventh lens (at least in para [0192]: “the image-side surface 872 of the seventh lens element 870 comprise at least one inflection point.”, and para [0040] further elaborated that inflection point refers to a point at which the shape of the image or object side surface changes from convex to concave or vice versa. Thus, since there is at least one inflection point, it is apparent also to have at least one turning point with the object or image side surface).  
Regarding claim 16, Tsai teaches the lens module of claim 1, wherein at least one of the first to seventh lenses is formed of plastic (para [0067]: teaches the lens element can be made of plastic, see also Table 15: the material for all lenses (lens 1 to lens 7 is plastic))
Regarding claim 17, Tsai teaches the lens module of claim 1, wherein at least one of object-side and image-side surfaces of at least one of the first to seventh lenses is aspheric (para [0068]: “surfaces of each lens element can be arranged to be aspheric”, see also Table 15: the radius curvature of all lenses (lens 1 to lens 7) is aspheric (ASP)). 
Regarding claim 19, Tsai teaches the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression: 
TTL/f<1.40
 4Application No.: 16/281,294 Docket No.: 013057.0246D2C1 where TTL is a distance from an object-side surface of the first lens to an image surface, and f is an overall focal length of an optical system including the first to seventh lenses.  
	From Table in para [0196]: 
	TTL/ImgH = 1.54, f = 5.08 mm, and From Fig. 16: Img HT = 4.00, 
TTL = ImgH * 1.54 = 4 * 1.54 = 6.16 mm, and 
	            
                
                    
                        T
                        T
                        L
                    
                    
                        f
                    
                
                =
                 
                
                    
                        6.16
                         
                        m
                        m
                    
                    
                        5.08
                         
                        m
                        m
                    
                
                =
                1.21
                ,
                 
                w
                h
                i
                c
                h
                 
                s
                a
                t
                i
                s
                f
                i
                e
                d
                 
                c
                l
                a
                i
                m
                e
                d
                 
                r
                a
                n
                g
                e
                .
            
        
Claim(s) 1, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. US 2014/0009843 (Fig. 17, 9th Embodiment (Table 17)).
Regarding claim 1, Tsai teaches a lens module (at least in Fig. 17 and para [0003]: lens module) comprising: 
a first lens (Fig. 1: 910) having positive refractive power (para [0199] and Fig. 17: teaches lens 910 with positive refractive power i.e., 4.30); and a concave image-side surface (para [0199]: “a concave image-side surface 912”); 
a second lens having refractive power (para [0200] and Fig. 17: “The second lens element 920 with negative refractive power”); 
a third lens having positive refractive power (para [0201] and Fig. 17: “The third lens element 930 with positive refractive power”); 
a fourth lens having refractive power (para [0202] and Fig. 17: “The fourth lens element 940 with negative refractive power”); 
a fifth lens having refractive power (para [0203] and Fig. 17: “The fifth lens element 950 with negative refractive power”); 
a sixth lens having refractive power (para [0204] and Fig. 17: “The sixth lens element 960 with positive refractive power”); and 
a seventh lens having negative refractive power (para [0205] and Fig. 17: “The seventh lens element 970 with negative refractive power”), an image-side surface of the seventh lens having one or more inflection points (para [0205] and Fig. 17: “Furthermore, the image-side surface 972 of the seventh lens element 970 includes at least one inflection point”), 

wherein the lens module satisfies the following Conditional Expression:  
-2.0<R13/f<1.0
where R13 is a radius of curvature of an object-side surface of the seventh lens, and f is an overall focal length of an optical system including the first to seventh lenses.  
From Table 17:
R13 = -5.525, f = 5.19 mm
R13/f = -5.525/5.19 = -1.06, which satisfied claimed range. 
Regarding claim 18, Tsai teaches the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression: 
1.0<f12/f<2.0 
where f12 is a synthetic focal length of the first and second lenses, and f is an overall focal length of an optical system including the first to seventh lenses.  
From Table 17: 
 f = 5.19 mm
From the Table above, calculated value of f12 = 6.175 mm

    PNG
    media_image2.png
    138
    745
    media_image2.png
    Greyscale

	
                
                    
                        
                            f
                            12
                        
                        
                            f
                        
                    
                    =
                     
                    
                        
                            6.175
                        
                        
                            5.19
                        
                    
                    =
                    1.189
                    ,
                     
                    w
                    h
                    i
                    c
                    h
                     
                    s
                    a
                    t
                    i
                    s
                    f
                    i
                    e
                    d
                     
                    c
                    l
                    a
                    i
                    m
                    e
                    d
                     
                    r
                    a
                    n
                    g
                    e
                    .
                     
                
            
Regarding claim 20, Tsai teaches the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression: 
BFL/f>0.2,
where BFL is a distance from the image-side surface of the seventh lens to an image surface, and f is an overall focal length of an optical system including the first to seventh lenses.  
From Table 17:
BFL = 0.500 + 0.2 + 0.574 = 1.274 mm
f = 5.19 mm
                        
                            
                                
                                    B
                                    F
                                    L
                                
                                
                                    f
                                
                            
                            =
                            
                                
                                    1.274
                                     
                                    m
                                    m
                                
                                
                                    5.19
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.245, which satisfied claimed range.  
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shinohara et al. US 2015/0009578 (Fig. 1, Example 1 (Table 1)).
Regarding claim 1, Shinohara teaches a lens module (at least in Fig. 11 and para [0008-0015]: lens module) comprising: 
a first lens (Fig. 1: L1) having positive refractive power (para [0009]: teaches lens L1 with positive refractive power); and a concave image-side surface (Table 1: depicts that the image side surface of first lens (*2) has a radius curvature of 9.37705, which infers that the image-side surface is concave); 
a second lens having refractive power (para [0010]: teaches lens L2 with negative refractive power); 
a third lens having positive refractive power (para [0011]: teaches lens L3 with positive refractive power); 

a fifth lens having refractive power (para [0013]: teaches lens L5 with a positive refractive power); 
a sixth lens having refractive power (para [0053]: teaches lens L6 may have a negative or positive refractive power); and 
a seventh lens having negative refractive power (para [0015]: teaches lens L7 with negative refractive power), an image-side surface of the seventh lens having one or more inflection points (para [0015]: teaches lens L7 having at least one inflection point toward image-side surface), 
wherein the first lens (L1), the second lens (L2), the third lens (L3), the fourth lens (L4), the fifth lens (L5), the sixth lens (L6) and the seventh lens (L7) are disposed in a sequential order from the first lens to the seventh lens (at least in Fig. 1: depicts lens L1 to L7 in sequential order), and 
wherein the lens module satisfies the following Conditional Expression:  
-2.0<R13/f<1.0
where R13 is a radius of curvature of an object-side surface of the seventh lens, and f is an overall focal length of an optical system including the first to seventh lenses.  
From Table 1 and lens data calculated by Examiner:
R13 = 5.21116, f = 6.739 mm
R13/f = 5.21116/6.739 = 0.773, which satisfied claimed range. 
[AltContent: textbox (R13)][AltContent: arrow]
    PNG
    media_image3.png
    593
    800
    media_image3.png
    Greyscale

Regarding claim 9, Shinohara teaches the lens module of claim 1, wherein an object-side surface of the third lens is convex (Table 1 (as shown above): depicts that the object side surface of third lens (*6) has a radius curvature of 11.16913, which infers that the object-side surface is convex).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/            Examiner, Art Unit 2872